#26469-aff in pt, rev in pt & rem-SLZ

2013 S.D. 19

                           IN THE SUPREME COURT
                                   OF THE
                          STATE OF SOUTH DAKOTA

                                        ****

AGFIRST FARMERS COOPERATIVE,                   Plaintiff and Appellee,

      v.

DIAMOND C DAIRY, LLC,                          Defendant and Appellant.


                                        ****

                   APPEAL FROM THE CIRCUIT COURT OF
                      THE THIRD JUDICIAL CIRCUIT
                   BROOKINGS COUNTY, SOUTH DAKOTA

                                        ****

                    THE HONORABLE VINCENT A. FOLEY
                                Judge

                                        ****

LEE SCHOENBECK
Watertown, South Dakota                        Attorney for plaintiff
                                               and appellee.


RICHARD L. RUSSMAN of
Richardson, Wyly, Wise,
 Sauck & Hieb, LLP
Aberdeen, South Dakota                         Attorneys for defendant
                                               and appellant.

                                        ****

                                               CONSIDERED ON BRIEFS
                                               ON JANUARY 8, 2013

                                               OPINION FILED 02/20/13
#26469

ZINTER, Justice

[¶1.]        AgFirst Farmers Cooperative (AgFirst) sued Diamond C Dairy, LLC

(Diamond C) for cattle feed allegedly purchased by Diamond C. Although admitting

it owed AgFirst for some of the feed, Diamond C contended that some shipments

could have been sent to a facility in Ft. Dodge, Iowa that was owned by another

company (the “Ft. Dodge defense”). In pretrial proceedings, the court disallowed

this defense by refusing to allow Diamond C to withdraw its admissions admitting

that the feed had been delivered to its facility. Diamond C also contended it did not

owe AgFirst for some shipments because Diamond C’s facility did not have

sufficient storage capacity to accommodate those loads of feed (the “scheduling

defense”). After considering the evidence at a bench trial, the circuit court rejected

this second defense on the merits and awarded AgFirst a money judgment.

Diamond C appeals both rulings. We affirm in part, reverse in part, and remand.

                            Facts and Procedural History

[¶2.]        Diamond C is a corporation that operates a dairy near Orient. From

January to September 2010, Diamond C purchased soybean meal, feed corn, and

“dairy mix” from AgFirst on an open account. The dairy mix was specially prepared

for Diamond C by Dakotaland Feeds, LLC, a company in Huron.

[¶3.]        Larry Jensen, of Jensen Trucking, delivered the feed to Diamond C’s

facility. Jensen would usually obtain a load of feed corn in Brookings or soybean

meal in Volga and deliver it to Diamond C’s dairy. Jensen would then drive to

Huron and return with a load of dairy mix from Dakotaland Feeds.




                                          -1-
#26469

[¶4.]        In January 2011, AgFirst sued Diamond C for fifty-seven loads of feed.

AgFirst acknowledged that Diamond C paid for some of the deliveries, but AgFirst

contended that Diamond C owed $89,581.79 on its account.

[¶5.]        In its response to requests for admissions, Diamond C admitted receipt

of and lack of payment for numerous loads. Two days before trial, however, counsel

for Diamond C notified AgFirst’s counsel that Diamond C would be requesting the

court’s permission to withdraw the admissions relating to some of the loads of dairy

mix.

[¶6.]        A court trial began on December 29, 2011. On the morning of the first

day of trial, the court granted Diamond C’s request to withdraw some of its

admissions. This ruling permitted Diamond C to present its scheduling defense.

Diamond C contended it could not have received certain loads of dairy mix because

its facility did not have sufficient storage capacity to receive those loads on the

schedule that AgFirst claimed it had followed. The court did not allow Diamond C

to withdraw its admissions relating to its Ft. Dodge defense. That defense was

premised on the fact that some of the shipping reports indicated that a company in

Ft. Dodge, Iowa was involved in some of the transactions.

[¶7.]        The withdrawal of the admissions relating to the scheduling defense

prompted a pretrial discussion whether one of Diamond C’s witnesses would be

required to personally appear to testify. Prior to trial, the court and counsel had

agreed that Ty Hill, Diamond C’s manager, could testify telephonically. However,

because Hill’s credibility would be in issue under the new scheduling defense, the




                                           -2-
#26469

court required Hill to appear personally. Because Hill resided in Georgia, a second

day of trial was scheduled for January 10, 2012.

[¶8.]        AgFirst presented its case in chief on December 29. Jarvis Haugeberg,

the manager of Dakotaland Feeds, testified regarding the production of the

specially-made dairy mix and its preparation for delivery to Diamond C. Larry

Jensen testified regarding the delivery of the feed to Diamond C’s facility. Terry

Knudson, AgFirst’s general manager, described AgFirst’s general billing practices

and its billing of Diamond C’s account.

[¶9.]        The second day of trial took place on January 10, 2012. On that day,

the parties presented conflicting evidence whether Diamond C’s facility had

sufficient storage capacity to permit delivery of the dairy mix on the schedule that

AgFirst asserted. Hill testified that Diamond C’s facility lacked sufficient capacity.

Hill described the facility, which included three storage bays that would each hold

one conical pile of feed. Hill indicated that the maximum height of each pile was

fifteen feet with a thirty degree angle of repose. After performing mathematical

calculations, Hill concluded that the facility only had the storage capacity for 35,000

pounds (approximately one load) of dairy mix every two weeks. Hill explained that

although the facility could have held a total of three loads of feed, they would have

needed to be three different types of feed. Hill ultimately opined that Diamond C

could not have received all of the loads of dairy mix at the times AgFirst claimed

they were delivered.

[¶10.]       Terry Hudson, AgFirst’s manager, offered a contrary opinion. Hudson

testified that based on the density of the feed and the area for storage, Diamond C’s


                                          -3-
#26469

facility could have held up to three loads of dairy mix. Hudson opined that there

was sufficient storage space for the dairy mix to have been delivered on the

schedule reflected in AgFirst’s billing records.

[¶11.]       The court, in ruling for AgFirst, found that “there was sufficient

storage space to allow more than one load of . . . dairy mix to be stored at a time in

the Diamond C facility.” The court found that Diamond C had ordered and received

each of the disputed loads. The court awarded AgFirst $84,863.26 plus interest.

The court also awarded AgFirst’s “legal fees and expenses associated with the

second day of trial in the amount of $1,970.72.”

[¶12.]       Diamond C appeals, raising the following issues:

             Whether the findings of fact, which disclosed that the court had
             “independently” calculated storage capacity, were adequate to
             support the determination that Diamond C received the dairy
             mix.

             Whether the court erred in awarding AgFirst attorney’s fees and
             expenses associated with the second day of trial.

             Whether the court erred in denying Diamond C’s request to
             withdraw admissions relating to the Ft. Dodge defense.

                                        Decision

Adequate Findings

[¶13.]       Diamond C argues that the circuit court failed to make adequate

findings to support its determination that there was sufficient storage space at

Diamond C’s facility to have accepted AgFirst’s claimed deliveries. Our “standard of

review requires that we . . . determine whether the findings of fact are clearly

erroneous.” Goeden v. Daum, 2003 S.D. 91, ¶ 7, 668 N.W.2d 108, 110. “Without

findings of fact, there is no way to determine the basis for the [circuit] court’s

                                           -4-
#26469

conclusions . . . or whether [any] findings were clearly erroneous.” Id. Therefore,

“[i]t is well-settled law that it is the [circuit] court’s duty to make required findings

of fact, and the failure to do so constitutes reversible error” because “[w]e cannot

meaningfully review the [circuit court’s] decision without the [ ] court’s reasons for

ruling the way it did.” Id. ¶¶ 6-7. “Findings must be entered ‘with sufficient

specificity to permit meaningful review.’” DT-Trak Consulting, Inc. v. Prue, 2012
S.D. 39, ¶ 36, 814 N.W.2d 804, 814 (quoting March v. Thursby, 2011 S.D. 73, ¶ 20,

806 N.W.2d 239, 244).

[¶14.]       Diamond C argues the court erred because its findings reflect that the

court “independently” calculated the available storage space without disclosing the

math it used to make its calculation. The court’s written findings confirm that

“[t]he [c]ourt independently, based upon the facts presented, calculated the

available storage space.” Diamond C contends that because the court failed “to

provide the parties with [the court’s] calculations or admit them as an exhibit for

review[,]” the findings are insufficient “to allow for meaningful review[.]” We

disagree.

[¶15.]       Diamond C overlooks the entirety of the record. After the court’s

written finding indicating that it had “independently” calculated the available

storage space, the court specifically incorporated its oral findings announced at the

trial. Considering those oral findings together with the evidence presented, the

court’s findings are specific and enable meaningful review.

[¶16.]       As previously noted, Diamond C’s Ty Hill testified regarding the

mathematical calculations he used to determine the facility’s available storage. Hill


                                           -5-
#26469

testified that the capacity of the storage bays could be determined by the height,

radius, and angle of repose of a pile of feed. After giving his opinion, the court

asked Hill questions regarding his calculations. Hill stated that the conical piles

had a 12.5-foot radius, but he also acknowledged that there was free space in the

storage bay, and therefore, Diamond C “would also have the ability to have that

cone extended 15-foot” with a thirty degree angle of repose.

[¶17.]         In its oral findings at the conclusion of the trial, the court adopted

Hill’s mathematical calculation, but the court arrived at a different conclusion

based on the extended cone measurements Hill acknowledged. The court found:

               Even shrinking the bays down, if you have a 10-foot radius,
               [rather than a 12.5-foot radius], you end up with 5.77 height of a
               cone and if you take that cone and you have 20-foot and extend
               it out in the direction of the length, you end up with then a – I
               can’t remember the name of the shape, but the triangle with
               width. Even using those smaller dimensions, and using corn
               with the 30 percent repose, using corn to your argument’s
               advantage because it is lighter, you would still end up with the
               possibility of approximately 65,000 pounds available in those
               bays.

[¶18.]         Diamond C has not alleged that these oral findings are clearly

erroneous. Considering these findings together with Hill’s testimony, we are able to

review a challenge to the court’s determination. The record reflects that the court

adopted Hill’s mathematical calculation but reached a different conclusion using

Hill’s own testimony that the cone could be “extended” fifteen feet. We therefore

conclude that even though the court stated that it had “independently . . . calculated

the available storage space,” its findings are based on record evidence, the findings

are sufficient to permit meaningful review, and Diamond C has not demonstrated

clear error.

                                            -6-
#26469

Costs and Attorney’s Fees

[¶19.]         Diamond C argues the court erred in awarding AgFirst $1,970.72 for

attorney’s fees and expenses incurred for the second day of trial. “[A]n award of

attorney[’s] fees is allowed when authorized . . . by statute.” Arrowhead Ridge I,

LLC v. Cold Stone Creamery, Inc., 2011 S.D. 38, ¶ 25, 800 N.W.2d 730, 737. See

SDCL 15-17-38 (providing that attorney’s fees may be awarded when authorized by

the parties’ contract or by statute). “The party requesting an award of attorney[’s]

fees has the burden to show its basis by a preponderance of the evidence.” 1

Arrowhead Ridge I, LLC, 2011 S.D. 38, ¶ 25, 800 N.W.2d at 737.

[¶20.]         Here, the court awarded terms because Diamond C withdrew

admissions, causing a continuance. The court explained:

               At the trial, Ty Hill attempted to testify by telephone on behalf
               of Diamond C. The court was advised the morning of trial that
               Diamond C intended to put the veracity of witnesses at issue,
               and therefore, the [c]ourt could not allow Ty Hill to testify [by
               telephone] at trial, and another day of trial was necessitated by
               the new defenses Diamond C first asserted on the morning of
               the first day of trial.

[¶21.]         Although the court did not indicate the statutory basis for its award,

expenses and fees are awardable under SDCL 15-11-10 for the granting of a




1.       AgFirst argues that the award of $1,970.72 was assessed “pursuant to the
         [c]ourt addressing the sufficiency of responses to requests for admissions.”
         AgFirst points out that on October 31, 2011, it requested attorney’s fees
         based on Diamond C’s alleged insufficient responses to requests for
         admissions, as authorized by SDCL 15-6-36(a) and SDCL 15-6-37(a)(4). The
         court, however, addressed the discovery sanctions motion separately from the
         expenses incurred on the second day of trial. The court awarded AgFirst
         attorney’s fees of $1,270 for discovery sanctions.


                                           -7-
#26469

continuance. 2 Nevertheless, we have not been directed to any record evidence of an

itemized request for attorney’s fees and expenses incurred on the second day of

trial. 3 “Without an itemized statement of services rendered in the litigation, the

trial court lacks sufficient information from which to conclude that an award of

attorney fees is reasonable.” In re S.D. Microsoft Antitrust Litig., 2005 S.D. 113, ¶

34, 707 N.W.2d 85, 100. We also have not been directed to any record evidence

showing that the fees and expenses awarded were necessitated by the continuance.

See Brooks v. Milbank Ins. Co., 2000 SD 16, ¶¶ 28-29, 605 N.W.2d 173, 180-81

(affirming a $410 award of terms based on the party’s affidavit that $410 was the

cost of the mileage and attorney’s fees incurred because of the trial’s continuance);

Oleson v. Snyder, 277 N.W.2d 729, 733 (S.D. 1979) (affirming a $1,000 award of

terms when, after weighing the inconvenience and actual expenses resulting from

the continuance, the Court determined it was a reasonable award). See also State v.

Ralph Williams’ Nw. Chrysler Plymouth, Inc., 553 P.2d 423, 428-29 (Wash. 1976)

(affirming a $13,638.79 award of terms after concluding the award was reasonable

based on the party’s affidavits of the actual cost of the delay, which “included

overhead, mailing charges, transportation costs, and lodging for witnesses”).



2.    SDCL 15-11-10 provides that continuances may be granted “upon such terms
      as the court may impose.” See also Brooks v. Milbank Ins. Co., 2000 S.D. 16,
      ¶¶ 24-29, 605 N.W.2d 173, 180-81.

3.    An itemization of attorney’s fees was provided to the court prior to its award
      of $1,270 for the discovery sanctions. However, this itemization only included
      pretrial attorney’s fees (through December 28, 2011). Therefore, this
      itemization could not have been the basis for the court’s award of $1,970.72
      for attorney’s fees incurred on January 10, 2012.


                                          -8-
#26469

Finally, the court entered no findings and conclusions justifying the attorney’s fees

and expenses associated with the trial’s continuance. “This Court has consistently

required trial courts to enter findings of fact and conclusions of law when ruling on

a request for attorney fees” because “[w]ithout findings of facts and conclusions of

law[,] there is nothing to review.” Crisman v. Determan Chiropractic, Inc., 2004
S.D. 103, ¶ 30, 687 N.W.2d 507, 514.

[¶22.]       Because the record is inadequate in these three areas, we are unable to

determine whether the attorney’s fees and expenses were appropriate. We remand

this issue for the submission of an itemized request, a showing of necessity, and the

entry of findings of fact and conclusions of law justifying the award.

Withdrawal of Admissions

[¶23.]       Diamond C argues that the court erred in denying its request to

withdraw its admissions relating to the Ft. Dodge defense. A circuit court’s decision

on a motion to withdraw or amend responses to requests for admissions is reviewed

under the abuse of discretion standard. Tank v. Munstedt, 504 N.W.2d 866, 868

(S.D. 1993). “An abuse of discretion refers to a discretion exercised to an end or

purpose not justified by, and clearly against reason and evidence.” Johnson v.

Miller, 2012 S.D. 61, ¶ 7, 818 N.W.2d 804, 806. An error of law constitutes an abuse

of discretion. Stahl v. Pollman, 2006 S.D. 51, ¶ 9, 716 N.W.2d 794, 796.

[¶24.]       A party may request permission from the court to amend or withdraw

its responses to requests for admissions. SDCL 15-6-36(b) (providing that “the court

may permit withdrawal or amendment when the presentation of the merits of the

action will be subserved thereby and the party who obtained the admission fails to


                                          -9-
#26469

satisfy the court that withdrawal or amendment will prejudice that party in

maintaining his action or defense on the merits”). Allowing withdrawals or

amendments to admissions “emphasizes the importance of having the action

resolved on the merits, while at the same time assuring each party that justified

reliance on an admission in preparation for trial will not operate to his prejudice.”

Fed. R. Civ. P. 36(b), advisory committee’s note, 1970 Amendment, subdivision (b)

(describing the purpose of the federal counterpart to South Dakota’s rule). In

determining whether to allow amendment or withdrawal of a party’s admission, a

two-part test is utilized: (1) whether the presentation of the merits is subserved by

allowing the withdrawal or amendment, and (2) whether the adverse party is

prejudiced in the presentation of their case. Tank, 504 N.W.2d at 868. See also

Gutting v. Falstaff Brewing Corp., 710 F.2d 1309, 1313-14 (8th Cir. 1983).

[¶25.]       Here, the court denied Diamond C’s request to withdraw the

admissions relating to Diamond C’s Ft. Dodge defense without considering the

required two-part test. We acknowledge that Diamond C possessed the shipping

reports with the Ft. Dodge, Iowa address before it admitted receipt of those

deliveries. But the court allowed a late withdrawal of the other admissions relating

to the scheduling defense. More importantly, in denying the request to withdraw

the Ft. Dodge admissions, the court reasoned only that Diamond C had no other

affirmative proof to support the Ft. Dodge defense. The possession of other

affirmative proof to support a defense is not the correct test to determine a motion

to withdraw admissions. The court abused its discretion in applying the incorrect

test.


                                         -10-
#26469

[¶26.]       An application of the two-part test suggests that Diamond C should

have been permitted to withdraw its admissions relating to this defense. First, the

presentation of the merits would be furthered by allowing the withdrawal.

Diamond C possessed plant shipping reports suggesting that the feed at issue may

have related to a company other than Diamond C or AgFirst. But those facts could

only be considered if withdrawal of the relevant admissions was allowed. The

court’s denial of Diamond C’s request to withdraw admissions, precluding a defense

supported by the manufacturer’s shipping reports, does not further the purpose of

allowing presentation of the case on its merits. Granting Diamond C’s motion to

withdraw the admissions would have “aided in the ascertainment of the truth and

the development of the merits.” See Perez v. Miami-Dade Cnty., 297 F.3d 1255,

1266 (11th Cir. 2002) (internal quotation marks omitted).

[¶27.]       Additionally, AgFirst failed to show the type of prejudice necessary to

prevent the withdrawal of admissions. “The prejudice contemplated by the Rule is .

. . the difficulty a party may face in proving its case, e.g., caused by the

unavailability of key witnesses, because of the sudden need to obtain evidence with

respect to the questions previously answered by the admissions.” Tank, 504 N.W.2d

at 869. On the other hand, the “cost, time, and delay” associated with going to trial

and developing evidence on the issues that were admitted is not “the kind of

prejudice contemplated by [the rule.]” Id. See also Marshall v. D.C., 391 A.2d 1374,

1379 (D.C. 1978) (internal citation omitted) (“The rule . . . focuses on the lack of

prejudice to the opposing party and on the policy for furthering just and complete

resolution of the merits. Accordingly, unless a party demonstrates prejudice by


                                           -11-
#26469

reliance upon previous admissions, the [circuit] court can and should extend

permission to withdraw or amend.”).

[¶28.]         In resisting Diamond C’s request to withdraw its admissions, AgFirst

only claimed the kind of prejudice that is not contemplated under the rule. AgFirst

argued that it would be prejudiced because Diamond C had the shipping reports

with the Ft. Dodge address before the admissions were made. However, AgFirst did

not argue that if the withdrawals were allowed, there would be a need to obtain new

evidence or that it would experience difficulty in proving its case. On the contrary,

AgFirst had substantial time to prepare for the Ft. Dodge defense because of the

two-week continuance granted to accommodate the testimony of Ty Hill. Moreover,

AgFirst did not assert that, to dispute the Ft. Dodge defense, new but unavailable

witnesses would be necessary. Larry Jensen, who was in charge of delivering the

loads, was available and testified. The record also reflects that Jarvis Haugeberg of

Dakotaland Feeds appeared to have been prepared to refute the Ft. Dodge defense

on the first day of trial. 4 This record does not suggest the kind of prejudice required

to deny a motion to withdraw. See Gutting, 710 F.2d at 1313-14 (reversing a circuit

court’s denial of a motion to withdraw admissions because the court failed to apply




4.       During Haugeberg’s testimony in AgFirst’s case in chief, AgFirst’s counsel
         stated:

               Jarvis, I was going to have you explain your billing office in Ft.
               Dodge, Iowa, and I want you to understand the Judge has ruled
               that that is not going to be an issue in this case, so you don’t
               have to tell us about the Land O’Lakes billing office in Ft.
               Dodge, Iowa.

                                           -12-
#26469

the two-part test and did not find that the moving party would be prejudiced by

allowing the withdrawal).

[¶29.]       The record in this case reflects that the circuit court applied the wrong

test in determining the motion to withdraw admissions. Considering the entirety of

the record, not allowing the Ft. Dodge defense would subvert the ascertainment of

the truth in the presentation of the merits. Further, AgFirst failed to meet its

burden on establishing that it would suffer the kind of prejudice contemplated by

SDCL 15-6-36(b). We reverse the circuit court’s ruling disallowing the withdrawal

of the admissions related to Diamond C’s Ft. Dodge defense, vacate that portion of

the judgment, and remand for a new trial on that issue.

[¶30.]       GILBERTSON, Chief Justice, and KONENKAMP, SEVERSON, and

WILBUR, Justices, concur.




                                         -13-